Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  STEPHEN PARMENTER,                                   )
                                                       )
                   Plaintiff,                          )
                                                       )
  v.                                                   )
                                                       )
  CITY OF NOWATA, OKLAHOMA,                            )          Case No. 19-CV-431-TCK-JFJ
                                                       )
                   Defendant.                          )

                                         OPINION AND ORDER

         Before the Court is the Motion for Summary Judgment filed by the defendant City of

  Nowata, Oklahoma (“City”). Doc. 23. Plaintiff Stephen Parmenter opposes the motion. Doc. 32.

         I. Introduction

         This lawsuit arises from the City’s April 8, 2019 termination of Parmenter as the Nowata

  Fire Chief. Parmenter filed suit against the City on August 5, 2019, alleging violation of his rights

  under 42 U.S.C. 1983 and 11 O.S. §29-104 and seeking, inter alia, damages of $500,000 and

  reinstatement to his job position. Doc. 2

         Parmenter contends that pursuant to 1l O.S. §29-104, he was entitled to due process. In its

  summary judgment motion, the City asserts that (1) Parmenter did not have a protected property

  interest in his position as Fire Chief, and therefore was not entitled to due process and that (2) even

  though he was not entitled to due process, he in fact received adequate due process.

         II. Summary Judgment Standard

         Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories

  and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

  to any material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(c). The movant bears the burden of showing that no genuine issue of material fact
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 2 of 7




  exists. See Zamora v. Elite Logistics, Inc., 449 F.3d 1106, 1112 (10th Cir. 2006). The Court

  resolves all factual disputes and draws all reasonable inferences in favor of the non-moving party.

  Id. However, the party opposing a motion for summary judgment may not “rest on mere

  allegations” in its complaint but must “set forth specific facts showing that there is a genuine issue

  for trial.” Fed. R. Civ. P. 56(e). The party opposing a motion for summary judgment must also

  make a showing sufficient to establish the existence of those elements essential to that party’s case.

  See Celotex Corp. v. Catrett, 477 U.S. 317, 323-33 (1986).

         A movant that “will not bear the burden of persuasion at trial need not negate the

  nonmovant’s claim, “but may “simply . . . point[] out to the court a lack of evidence for the

  nonmovant on an essential element of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc.,

  144 F.3d 664, 671 (10th Cir. 1998) (internal citations omitted). If the movant makes this prima

  facie showing, “the burden shifts to the nonmovant to go beyond the pleadings and ‘set forth

  specific facts’ that would be admissible in evidence in the event of trial from which a rational trier

  of fact could find for the nonmovant.” Id. (citing Thomas v. Wichita Coca-Cola Bottling Co., 968

  F.2d 1022, 1024 (10th Cir.), cert. denied, 506 U.S. 1013 (1992)). “In a response to a motion for

  summary judgment, a party cannot rest on ignorance of facts, on speculation, or on suspicion and

  may not escape summary judgment in the mere hope that something will turn up at trial. The mere

  possibility that a factual dispute may exist, without more, is not sufficient to overcome convincing

  presentation by the moving party.” Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (internal

  citations omitted).

         III. Material Facts

         Plaintiff is the former Fire Chief for the City of Nowata. Doc. 2, ¶4. Melanie Carrick




                                                    2
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 3 of 7




  (“Carrick”) is the City Manager of Nowata. Ex. 1. The City of Nowata’s City Charter provides

  that the City Manager has the power and duty “to appoint and remove all Heads of Departments,

  and all subordinate officers and employees of the City.” Doc. 23, Ex. 9, City Charter Section

  Twenty-Six; Ex. 10, City Code Section 2-302.

         The City of Nowata’s Personnel Manual states that all City employees are “at will,” and

  can be fired with or without notice. Id., Ex. 11, Personnel Manual, §§1-1, 1-3, 2-5, 9-1, 9-2).

         On August 31, 2017, Carrick gave Plaintiff an Employee Warning Notice for:

         Altering of employee time sheets, falsification of [his]own time sheet, Interfered
         with the City’s relationship with the Harmon Foundation, providing false
         information to supervisor, hindering the accounting process by holding checks that
         need to be deposited and not turning them in for deposit in a timely manner,
         allowing multiple employees to take comp time that they had not accrued, issuance
         of comp time not in accordance with City personnel manual, fostering and allowing
         to continue an environment of low morale in department, creating feelings of fear
         and retribution or retaliation in employees in the department creating a harassing,
         hostile and threatening work environment for employees, non-compliance with
         hiring policy, holding volunteer pay until dues are paid, scheduling part-time
         workers more than part time hours.

  Id., Ex. 1. The same day, Carrick also instructed Plaintiff that he was to work at least one regular

  shift per week as a firefighter. Id., Ex. 1; Ex. 2, Parmenter Dep. at 87:20-23. As of August 31,

  2017, Plaintiff was aware that any further infractions could result in disciplinary action against

  him, including termination. Id., Ex. 1; Ex. 2, Parmenter Dep. at 94:13-24.

         Carrick continued to communicate with Plaintiff about the issues noted in the reprimand

  “throughout a year or a year and a half” before his termination. Id., Ex. 2, Parmenter Dep. at

  95:11-96:3. Beginning in March 2018, Carrick and Plaintiff had at least two discussions about

  Plaintiff’s job, and even discussed changes to the job description to accommodate Plaintiff. Id.,

  Ex. 2, Parmenter Dep. at 97:2-101:24; Ex. 3, Fire Chief Job Description Annotated.




                                                   3
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 4 of 7




            In May 2018, Plaintiff, Carrick and City Attorney John Heskett met for an hour-and-a-half

  or longer to discuss the fire chief job description and Plaintiff’s duties. Id., Ex. 2, Parmenter Dep.

  at 105:1-106:25l; Ex. 3, Fire Chief Job Description, Annotated.

            At no time from August 2017 to the date he was terminated did Plaintiff fulfill his duty to

  work one fire shift a week. Id., Ex. 2, Parmenter Dep. at 87:20-88:1; 116:18-22.

            In March 2019, the issues about which Plaintiff had previously been counseled resurfaced.

  Exs. 4-5, 7, Carrick Memoranda of Reference; Ex. 6, McElhaney Statement. Specifically, EMS

  employees complained to Carrick that Plaintiff ignored their requests about scheduling

  accommodations and gave special privileges, including excessive overtime, to the single

  paramedic employed by the department. Ex. 4. Carrick also learned from employees that, in

  contravention of fire department policy, they were allowed to cover shifts for each other without

  documenting the hours on their time sheets, and were paid for those hours by the employee they

  covered for. Id. at 2; Exs. 5, 7.

            On April 8, 2019, Carrick terminated Plaintiff’s employment. Id., Ex. 8, Termination

  Letter.

            IV. Analysis

            The Fourteenth Amendment prohibits states from “depriv[ing] any person of life, liberty,

  or property, without due process of law.” U.S. Const. Amend. XIV, §1. “The Due Process Clause

  of the Fourteenth Amendment ensures that one cannot be deprived of a property right absent due

  process of law.” Potts v. Davis County, 551 F.3d 1188, 1192 (10th Cir. 2009). A plaintiff cannot

  allege a violation of either procedural or substantive due process if he does not first show that he

  had a protected property right. Id.




                                                     4
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 5 of 7




         The Supreme Court has stated that property interests “are not created by the Constitution,”

  but rather “they are created and their dimensions are defined by existing rules or understandings

  that stem from an independent source such as state law-rules or understandings that secure certain

  benefits and that support claims of entitlement to those benefits.” Board of Regents of State

  Colleges v. Roth, 408 U.S. 564, 577 (1972). The determination of whether a property interest

  exists is based on “whether the terms of employment created by contract, federal statute, city

  charter, or an employee manual create a sufficient expectancy of continued employment to

  constitute a property interest, which must be afforded constitutionally guaranteed due process.”

  Vinyard v. King, 728 F.2d 428, 432 (10th Cir. 1984).

          The Tenth Circuit has recognized that “if state statutes or regulations place substantive

  restrictions on a government actor’s ability to make personnel decisions, then the employee has a

  property interest protected by the procedural due process clause. Hennigh v. City of Shawnee, 155

  F.3d 1249, 1253 (10th Cir. 1998). “To determine whether a plaintiff was denied procedural due

  process, [courts] engage in a two-step inquiry: (1) Did the individual possess a protected interest

  to which due process protection is applicable? (2) Was the individual afforded an appropriate level

  of process?” Id.

                 A. Whether Parmenter Possesses a Protected Interest

         The Supreme Court has stated:

         The Fourteenth Amendment’s procedural protection of property is a safeguard of
         the security interests that a person has already acquired in specific benefits. These
         interests—property interests—may take many forms.

                                               * * *
         To have a property interest in a benefit, a person clearly must have more than an
         abstract need or desire for it. He must have more than a unilateral expectation of
         it. He must, instead, have a legitimate claim of entitlement to it.

                                               * * *

                                                  5
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 6 of 7




         Property interests . . . are not created by the Constitution. Rather they are created
         and their dimensions are defined by existing rules or understandings that stem from
         an independent source such as state law—rules or understandings that secure
         certain benefits and that support claims of entitlement to those benefits.

  Board of Regents v. Roth, 408 U.S. 564, 577 (1972).

         Parmenter contends that pursuant to 11 O.S. §29-104, he possessed a property interest in

  his position as Fire Chief. That statute provides:

         The chief and members of all paid municipal fire departments shall hold their
         respective positions unless removed for a good and sufficient cause as provided by
         applicable law or ordinance.

         However, Oklahoma law further provides:

         Whenever a charter is in conflict with any law relating to municipalities in force at
         the time of the adoption and approval of the charter, the provisions of the charter
         shall prevail and shall operate as a repeal or suspension of the state law or laws to
         the extent of any conflict.

  11 O.S. §13-109.     Accordingly, because the Nowata’s City Charter provides that all City

  employees are at will and may be fired with or without notice, its provision prevails over 11 O.S.

  §19-104.

         Nor is the Court persuaded by Parmenter’s claim that In re City of Durant v. Cicio, 50 P.3d

  218 (Okla. 2002) is applicable to this case. In Cicio, the Oklahoma Supreme Court—in the context

  of analyzing Oklahoma’s statutory police pension system—stated in dicta that police and fire

  protection were not matters of purely municipal concern, but were “unquestionably a matter of

  statewide interest” and therefore, under 11 O.S. §50-123—which prohibits discharge “except for

  cause”—the plaintiff, a fired police officer, was entitled to continued employment in the absence

  of a showing of cause. Id. at 223. Importantly, in Cicio, Durant—in contrast to Nowata—was not

  a chartered, home-rule city, but rather was organized and run pursuant to state statutes. Id. at 220.




                                                   6
Case 4:19-cv-00431-TCK-JFJ Document 37 Filed in USDC ND/OK on 11/04/20 Page 7 of 7




         Because Nowata’s City Charter is controlling over 11 O.S. §29-104, the City Charter

  controls resolution of this employment dispute.

                 B. Adequacy of Due Process

         Moreover, even assuming 11 O.S. §19-104 applies to Parmenter’s claim, the undisputed

  record establishes that he was fired for “good and sufficient cause.” On August 31, 2017, he

  received a formal, documented reprimand listing numerous issues and also ordering him to work

  at least one regular shift per week as a firefighter. Accordingly, he was aware that any further

  infractions could lead to disciplinary action—including termination—against him. For well over

  a year after the written reprimand, Carrick continued to address items listed in the written

  reprimand. During that time, and in contravention of the reprimand, he failed to work a single fire

  shift. Moreover, after meeting with fire department employees, Carrick learned of other issues—

  including that department morale was abysmal due to favoritism of one employee over the others,

  and that employees were trading shifts without documenting the trades, and then directly

  compensating each other for covered shifts.

         The undisputed record supports the City’s position that Parmenter’s termination was for

  “good and sufficient cause.”

         V. Conclusion

         For the foregoing reasons, the City of Nowata’s Motion for Summary Judgment (Doc. 23)

  is hereby granted.

         ENTERED this 4th day of November, 2020.




                                                    7
